DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Smart Data Pricing Models for the Internet of Things: A Bundling Strategy Approach”, Niyato et al. (referred hereafter Niyato et al.).
Referring to claim 1, Niyato et al. disclose a self-organizing data marketplace (Figure 2), comprising:
a plurality of data collectors (e.g., “Gather data” – Figure 1) and a corresponding plurality of industrial environments (Figure 1), wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor from one of the plurality of corresponding industrial environments (page 19, Architecture of IoT: 1st – 2nd para.; page 19, Data Management in IoT: Data Collection section; Figure 1);
a data storage structured to store a data pool comprising at least a portion of the detection values (pages 19-20, Data Management in IoT: Data Storage and Processing section; Figure 1);
a data marketplace (Figure 2) structured to:
iteratively self-organize the data pool (e.g., data pool such as “set of sensors”/“sensing information/data” - Figure 3) in response to received feedback indicating a metric of success from self-organizing the data pool, to thereby improve the metric of success (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6),

wherein the data marketplace iteratively self-organizes the data pool based on patterns recognized in the detection values (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6), and 

wherein the metric of success includes at least one of a measure of utilization of the data pool or a measure of financial yield from the data pool (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section); and
a transaction system structured to interpret a user data request (e.g., subscribers), and to selectively provide a portion of the self-organized data pool to a user in response to the user data request (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 
As to claim 2, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the data marketplace is structured to self-organize where the data pool is stored (page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 
Referring to claim 3, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the data marketplace is structured to self-organize a duration of storage for collected detection values in the data pool (page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 
As to claim 4, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the data marketplace is structured to self-organize one of: which data collectors (page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6) or which industrial environments to collect detection values from (page 19, Architecture of IoT: 1st – 2nd para., Figure 1; pages 19-20, Data Management in IoT section, Figure 2). 
Referring to claim 5, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the data marketplace is structured to self-organize in response to which collected detection values in the data pool receive user data requests (page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 

As to claim 6, Niyato et al. disclose a self-organizing data marketplace (Figure 2), further comprising a cognitive data packaging system structured to use machine-based intelligence to package data by automatically configuring packages of the collected detection values in batches, streams, or pools (e.g., “Spectrum database: With cognitive radio technologies, frequency spectrum, especially TV bands, can be opportunistically utilized by secondary users. The spectrum database has been introduced to maintain spectrum status and usage statistics of licensed systems. Secondary users can consult with the spectrum database to identify white spaces to access. Google offers such a database service (https://www.google.com/get/spectrumdatabase/) that allows (secondary) users to subscribe to and obtain the information on available spectrum at a specific location. The spectrum database collects spectrum access information from registered entities (e.g., network operators and user devices).” – page 22, Spectrum Database section). 
Referring to claim 7, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the machine-based intelligence further utilizes one or more rules, models, or parameters to automatically configure packages of the collected detection values (pages 20-21, Cost-Based Pricing for Packet Forwarding section; Table 1). 
As to claim 8, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein self-organizing comprises organizing at least one of the collected detection values or the data pool based on the metric of success (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 
Referring to claim 9, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the metric of success further comprises a profit measure comprising an income related to access of the data pool (pages 22-23, Buying Price and Subscription Fee section; pages 23-24, Numerical Examples section; Figure 4). 
As to claim 10, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the metric of success further comprises a yield measure (pages 23-24, Numerical Examples section). 
Referring to claim 11, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the yield measure comprises at least one yield measure selected from: a percentage of user data requests that are met with data from the data pool; a percentage of requested data of user data requests that is met with data from the data pool; or a percentage of data in the data pool that is accessed to respond to user data requests (pages 23-24, Numerical Examples section). 
As to claim 12, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the metric of success further comprises a rating selected from: a user rating, a purchaser rating, a licensee rating, or a reviewer rating (pages 23-24, Numerical Examples section; Figures 5-6). 
Referring to claim 13, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the metric of success further comprises an indicator of interest selected from: a clickstream activity relating to the data pool, a time spent on a page relating to the data pool, a time spent reviewing data elements, or links to data elements (pages 21-22, IoT Services section; Figure 3). 
As to claim 14, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein providing the portion of the self-organized data is a notification based on a criticality of the corresponding industrial environment that provided the collected detection value causing the notification (pages 21-22, IoT Services section; Figure 3). 
Referring to claim 15, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the notification is based on a policy (page 19, Architecture of IoT section; page 19, Benefits of IoT section; page 20, Business Models of IoT section; Figure 2). 
As to claim 16, Niyato et al. disclose a method of self-organizing a data marketplace (Abstract), comprising:
collecting detection values from a plurality of data collectors (e.g., “Gather data” – Figure 1), wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor of a corresponding one of a plurality of industrial environments (page 19, Architecture of IoT: 1st – 2nd para.; page 19, Data Management in IoT: Data Collection section; Figure 1);
storing a data pool in a data storage comprising at least a portion of the detection values (pages 19-20, Data Management in IoT: Data Storage and Processing section; Figure 1);
iteratively self-organize the data pool (e.g., data pool such as “set of sensors”/“sensing information/data” - Figure 3) in response to received feedback indicating a metric of success from self-organizing the data pool, to thereby improve the metric of success (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6),
wherein the data marketplace iteratively self-organizes the data pool based on patterns recognized in the detection values (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6), and 
wherein the metric of success includes at least one of a measure of utilization of the data pool or a measure of financial yield from the data pool (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section);

interpreting a user (e.g., subscribers) data request by a transaction system (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6); and

selectively providing a portion of the self-organized data to the user in response to the user data request (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 

Referring to claim 17, Niyato et al. disclose a method of self-organizing a data marketplace (Abstract), wherein the providing is in response to an authorization (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 
As to claim 18, Niyato et al. disclose a method of self-organizing a data marketplace (Abstract), wherein the providing is in response to a payment or subscription verification (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 
Referring to claim 19, Niyato et al. disclose an apparatus (Figures 1-2), comprising:
a plurality of data collectors (e.g., “Gather data” – Figure 1) and a corresponding plurality of industrial environments (Figure 1), wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor from one of the plurality of corresponding industrial environments (page 19, Architecture of IoT: 1st – 2nd para.; page 19, Data Management in IoT: Data Collection section; Figure 1);
a data storage structured to store a data pool comprising at least a portion of the detection values (pages 19-20, Data Management in IoT: Data Storage and Processing section; Figure 1);
a data marketplace (Figure 2) structured to:
iteratively self-organize the data pool (e.g., data pool such as “set of sensors”/“sensing information/data” - Figure 3) in response to received feedback indicating a metric of success from self-organizing the data pool, to thereby improve the metric of marketplace success (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6),

wherein the data marketplace iteratively self-organizes the data pool based on patterns recognized in the detection values (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6), and 

wherein the metric of success includes at least one of a measure of utilization of the data pool or a measure of financial yield from the data pool (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section);
wherein the data marketplace is automatically configured based on training a self-organizing facility with a training set (e.g., rules from the pool –) and the feedback indicating the metric of marketplace success (pages 22-23, Buying Price and Subscription Fee section; pages 23-24, Numerical Examples section; Figures 5-6); and
a transaction system structured to interpret a user data request (page 741, A. Logical Flow of the Self-Organizing Model section), and to selectively provide a portion of the data pool to a user in response to the user data request (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6). 

As to claim 20, Niyato et al. disclose an apparatus (Figures 1-2), wherein the self-organizing system organizes at least one of: which data collectors (page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6) or which industrial environments to collect detection values from (page 19, Architecture of IoT: 1st – 2nd para., Figure 1; pages 19-20, Data Management in IoT section, Figure 2); a storage location for the data pool (Figure 3); or a duration of storage for collected detection values (Figure 2); in response to feedback from the measures of marketplace success over time (Table 1). 

Referring to claim 21, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the data marketplace is structured to self-organize at least one of: a data structure of the data pool or a type of storage medium for the data pool (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6).

As to claim 22, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the transaction system provides the portion of the self-organized data pool to the user through an application programming interface (page 19, Architecture of IoT section; pages 19-20, Data Management in IoT section, Figures 1-2; pages 21-22, IoT Services section, Figure 3).

Referring to claim 23, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the metric of success comprises the measure of profit yield, and the measure of profit yield accounts for at least one of: a cost of acquiring or storing the data in the data pool, or a profit of the data in the data pool (pages 22-23, Buying Price and Subscription Fee section; pages 23-24, Numerical Examples section; Figure 4).

As to claim 24, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the data marketplace is structured to self-organize the data structure of the data pool in at least one of a flat, hierarchical, or lined structure (e.g., “A set or a coalition of providers, denoted by K, can cooperate to offer their IoT services as a bundle with the fee pbun. They can self-organize coalitions, or a third party can facilitate the formation. For example, an IoT search engine can let subscribers who pay the fee access all sensing data such as the weather and road traffic conditions. The cooperative providers will jointly optimize the buying prices and subscription fee of the bundle. While the utility of a sensor is the same as that in the case without bundling, the utility of a user to a bundle is defined as


    PNG
    media_image1.png
    33
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    114
    media_image2.png
    Greyscale
 . Basically, the user will buy the bundle if the total reservation price of all services in the bundle is higher than the bundle subscription fee.
The profit of the coalition of providers is


    PNG
    media_image3.png
    99
    678
    media_image3.png
    Greyscale

Similarly, the buying prices and bundle subscription fee are optimized to maximize the profit. Notably, Fκ is the profit of every provider in coalition K. Thus, a fair profit sharing scheme is needed. The scheme must ensure that all providers gain their profit higher than that without joining a coalition (i.e., making a bundle).” – page 23, 1st col., Bundled Service section; pages 23-24, Numerical Examples section; Figures 5-6).

Referring to claim 25, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein the data marketplace matches at least some of the recognized patterns to signatures that characterize different industrial machines (pages 22-23, Pricing Scheme section; pages 23-24, Numerical Examples section; Figures 5-6).

As to claim 26, Niyato et al. disclose a self-organizing data marketplace (Figure 2), wherein at least one of the recognized patterns matches at least one of a sound signature, a heat signature, a chemical signature, or a set of feature vectors in an image, to thereby indicate a certain industrial machine (e.g., sensors/actuators - page 19, Architecture of IoT: 1st – 2nd para., Figure 1; pages 19-20, Data Management in IoT section, Figure 2).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864